Name: Commission Regulation (EC) No 1324/98 of 25 June 1998 on periodical sales by tender of beef held by certain intervention agencies for export
 Type: Regulation
 Subject Matter: marketing;  trade policy;  trade;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 183/38 26. 6. 98 COMMISSION REGULATION (EC) No 1324/98 of 25 June 1998 on periodical sales by tender of beef held by certain intervention agencies for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas the application of intervention measures in respect of beef has resulted in a build-up of stocks in several Member States; whereas outlets for those products exist in certain third countries; whereas, in order to prevent storage being prolonged excessively, part of those stocks should be put up for sale by periodical tender for export to those countries; whereas, in order to ensure that the products sold are of a uniform quality, the meat put up for sale should have been bought in pursuant to Article 6 of Regulation (EEC) No 805/68; Whereas the sale should be conducted in accordance with Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies (3), as last amended by Regulation (EC) No 2417/95 (4), and in par- ticular Titles II and III thereof, and Commission Regula- tion (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or des- tination of products from intervention (5), as last amended by Regulation (EC) No 770/96 (6), subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas, in order to ensure that the sales by tender are conducted properly and uniformly, measures in addition to those provided for in Article 8(1) of Regulation (EEC) No 2173/79 should be adopted; Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties which the application of that point is creating in the Member States concerned; whereas, with a view to better stock management, the Member States should be able to stipulate only certain cold stores or parts thereof for deliveries of the meat sold; Whereas, for practical reasons, export refunds will not be granted on beef sold under this Regulation; whereas, however, successful tenderers will be required to apply for export licences for the quantity awarded, in accordance with Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (7), as last amended by Regulation (EC) No 759/98 (8); Whereas, for administrative reasons, a minimum quantity should be set for tenders, taking into consideration normal commercial practice; whereas provision should be made for derogations from Article 18(1) of Regulation (EEC) No 2173/79 and Article 8(2) of Regulation (EC) No 1445/95 to take account of capacity to release the meat concerned from stock; Whereas, in order to ensure that the beef sold is exported to the eligible third countries, provision should be made for a security to be lodged before the goods are taken over and the primary requirements should be determined; Whereas products from intervention stocks may in certain cases have undergone several handling operations; whereas, to help ensure satisfactory presentation and marketing, the repackaging of the products should be authorised in certain circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The following approximate quantities of interven- tion products bought in pursuant to Article 6 of Regula- tion (EEC) No 805/68 shall be put up for sale:  20 000 tonnes of bone-in beef held by the German intervention agency, to be sold as compensated quarters, (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 248, 14. 10. 1995, p. 39. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. (7) OJ L 143, 27. 6. 1995, p. 35. (8) OJ L 105, 4. 4. 1998, p. 7. ¬ ¬EN Official Journal of the European Communities L 183/3926. 6. 98  20 000 tonnes of bone-in beef held by the French intervention agency, to be sold as compensated quarters,  5 000 tonnes of bone-in beef held by the Spanish intervention agency, to be sold as compensated quarters,  5 000 tonnes of bone-in beef held by the Italian inter- vention agency, to be sold as compensated quarters. Compensated quarters shall comprise an equal number of forequarters and hindquarters. 2. The beef shall be exported to the zone 08 destina- tions listed in Annex II to Commission Regulation (EC) No 125/98 (1). 3. Subject to the provisions of this Regulation, the sale shall be conducted in accordance with Regulation (EEC) No 2173/79, and in particular Titles II and III thereof, and Regulation (EEC) No 3002/92. Article 2 1. Tenders shall be submitted for the following dates: (a) 13 July 1998, (b) 10 August 1998, (c) 7 September 1998, and (d) 21 September 1998, until the quantities put up for sale are used up. 2. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, this Regulation shall serve as a general notice of invitation to tender. The intervention agencies concerned shall draw up notices of invitation to tender for each sale, setting out in particular:  the quantities of beef put up for sale, and  the deadline and place for the submission of tenders. 3. Particulars of the quantities and the places where the products are stored may be obtained by the parties concerned at the addresses set out in the Annex. The intervention agencies shall, in addition, display the notices referred to in paragraph 2 at their head offices and may also publish them in other ways. 4. The intervention agencies concerned shall sell first meat which has been in storage for the longest time. However, with a view to better stock management and after notifying the Commission, the Member States may designate only certain cold stores or parts thereof for de- liveries of meat sold under this Regulation. 5. Only tenders reaching the intervention agencies concerned by 12 noon on the relevant closing date for each sale by tender shall be considered. 6. Tenders shall be valid only if they relate to a minimum of 5 000 tonnes. 7. Tenders shall cover an equal number of forequarters and hindquarters and shall quote a single price per tonne for the whole quantity of bone-in beef for which they are submitted. 8. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, tenders must be submitted to the interven- tion agency concerned in sealed envelopes bearing a reference to this Regulation and the relevant date. The sealed envelopes must not be opened by the intervention agency before the deadline for submission as referred to in paragraph 5 has expired. 9. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not specify the store or stores where the products are held. 10. Notwithstanding Article 15(1) of Regulation (EEC) No 2173/79, the security shall be ECU 12 per 100 kilo- grams. The submission of an application for an export licence as referred to in Article 4(2) shall constitute a primary re- quirement in addition to the requirements laid down in Article 15(3) of Regulation (EEC) No 2173/79. Article 3 1. Not later than the second day following the closing date for the submission of tenders, the Member States shall send the Commission details of tenders received. 2. Following scrutiny of the tenders, a minimum selling price shall be set or no award shall be made. Article 4 1. The intervention agency shall send each tenderer the information referred to in Article 11 of Regulation (EEC) No 2173/79 by fax. 2. Within five working days of the date on which the information as referred to in paragraph 1 is forwarded, the successful tenderers shall apply for one or more export licences as referred to in the first indent of Article 8(2) of Regulation (EC) No 1445/95 in respect of the quantity awarded. Applications shall be accompanied by the fax as referred to in paragraph 1 and shall contain in box 7 the name of one of the zone 08 countries referred to in Article 1(2). In addition, one of the following shall be entered in box 20 of applications:(1) OJ L 11, 17. 1. 1998, p. 20. ¬ ¬EN Official Journal of the European CommunitiesL 183/40 26. 6. 98  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 1324/98]  Interventionsvarer uden restitution [Forordning (EF) nr. 1324/98]  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 1324/98]  Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã  Ã Ã µ µÃ ²Ã ±Ã Ã ·r Ã Ã Ã Ã Ã ¹r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã  Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹- Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1324/98]  Intervention products without refund [Regulation (EC) No 1324/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 1324/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 1324/98]  Producten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 1324/98]  Produtos de intervenÃ §aÃ o sem restituiÃ §aÃ o [Regulamento (CE) nÃ « 1324/98]  Interventiotuotteita  ei vientitukea [Asetus (EY) N:o 1324/98]  Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 1324/98]. Article 5 1. Notwithstanding Article 18(1) of Regulation (EEC) No 2173/79, the delivery period shall run for three months from the date of the notification as referred to in Article 4(1) of this Regulation. 2. Notwithstanding the first indent of Article 8(2) of Regulation (EC) No 1445/95, export licences applied for in accordance with Article 4(2) of this Regulation shall be valid for 90 days. Article 6 1. A security shall be lodged by the buyer before the goods are taken over to ensure they are exported to the third countries referred to in Article 1(2). Import into one of those countries shall constitute a primary requirement within the meaning of Article 20 of Commission Regula- tion (EEC) No 2220/85 (1). 2. The security provided for in paragraph 1 shall be equal to the difference between the price tendered per tonne and ECU 2 700. Article 7 The competent authorities may permit intervention products with torn or soiled packaging to be put up in new packaging of the same type, under their supervision and before being presented for dispatch at the customs office of departure. Article 8 No export refund shall be granted on meat sold under this Regulation. Removal orders as referred to in Article 3(1)(b) of Regula- tion (EEC) No 3002/92, export declarations and, where appropriate, T 5 control copies shall contain one of the following entries:  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 1324/98]  Interventionsvarer uden restitution [Forordning (EF) nr. 1324/98]  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 1324/98]  Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã  Ã Ã µ µÃ ²Ã ±Ã Ã ·r Ã Ã Ã Ã Ã ¹r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã  Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹- Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1324/98]  Intervention products without refund [Regulation (EC) No 1324/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 1324/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 1324/98]  Producten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 1324/98]  Produtos de intervenÃ §aÃ o sem restituiÃ §aÃ o [Regulamento (CE) nÃ « 1324/98]  Interventiotuotteita  ei vientitukea [Asetus (EY) N:o 1324/98]  Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 1324/98]. Article 9 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 205, 3. 8. 1985, p. 5. ¬ ¬EN Official Journal of the European Communities L 183/4126. 6. 98 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã Ã Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã Ã Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã ±Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §aÃ o  Interventioelinten osoitteet  Interventionsorganens adresser BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791 ESPA Ã¯ ¿ ½NA FEGA (Fondo EspanÃ ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 522 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 ITALIA AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. 49 49 91; telex 61 30 03; telefax: 445 39 40/445 19 58